Citation Nr: 0810235	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO. 03-33 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for major depression, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

2. Entitlement to service connection for eczema, claimed as a 
skin disorder, to include as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

3. Entitlement to service connection for weakness, fatigue, 
fever, and collapse, to include as due to undiagnosed illness 
or other qualifying chronic disability, pursuant to 
38 U.S.C.A. § 1117.

4. Entitlement to service connection for fibromyalgia, 
claimed as joint pain, to include as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C.A. § 1117.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from June 1977 to January 
1994.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied service connection 
for major depression, eczema, weakness, fatigue, fever, and 
collapse, and fibromyalgia.

In September 2006, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record. 

In April 2007, the Board remanded to the RO the claims on 
appeal for further development. The RO completed all 
requested action and returned the matters to the Board for 
further appellate consideration.

The Board's decision on the claim for service connection for 
weakness, fatigue, fever, and collapse is set forth below. 
The claims for service connection for major depression, 
eczema, and fibromyalgia, claimed as joint pain are addressed 
in the remand following the order; these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1. The veteran had active duty service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.

2. The only competent medical evidence establishes that the 
veteran does not have current symptoms or diagnoses of 
weakness, fatigue, fever, and collapse.


CONCLUSION OF LAW

The criteria for service connection for weakness, fatigue, 
fever, and collapse, as due to undiagnosed illness or other 
qualifying chronic disability, are not met. 38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in January 2004. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. A March 2006 
letter advised the veteran of how VA assigns disability 
ratings and effective dates and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). Although the 
veteran received VCAA notice after the original adjudication 
of his claim, he is not shown to be prejudiced by the timing 
of VCAA-compliant notice, as the RO readjudicated his claim 
in an October 2007 supplemental statement of the case (SSOC). 
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or SSOC, is sufficient to cure a timing defect).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, private 
medical records, and a lay statement are associated with the 
claims file. Additionally, the veteran presented testimony at 
a Board hearing in support of his claim and the transcript of 
the hearing is also associated with the claims file.

Pursuant to the duty to assist, the veteran was afforded a VA 
medical examination. See Charles v. Principi, 16 Vet. App. 
370 (2002) (observing that under 38 U.S.C.A. § 5103A(d)(2), 
VA was to provide a medical examination as "necessary to 
make a decision on the [appellant's] claim," where the 
evidence of record, taking into consideration all information 
and lay or medical evidence [including statements of the 
claimant] contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service, but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim).

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.


Merits of the Claim

The veteran contends that he has weakness, fatigue, fever, 
and collapse that are due to his service, to include due to 
an undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303. That an injury incurred in 
service alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War. 38 U.S.C.A. § 
1117(f).

Pursuant to 38 U.S.C.A. § 1117, the definition of "qualifying 
chronic disability" includes (a) undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection. 
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes. See 38 C.F.R. 
§ 3.317(a)(2).  

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent during the presumptive period 
prescribed by the Secretary. The Board notes that the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement to compensation 
to be established is December 31, 2011. 38 C.F.R. § 
3.317(a)(1)(i). Furthermore, the chronic disability must not 
be attributed to any known clinical disease by history, 
physical examination, or laboratory tests. 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification. 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed 
illness or a chronic multi-symptom illness include the 
following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders. 38 U.S.C.A. § 1117(g).

Inasmuch as the record indicates that the veteran served in 
Kuwait during the required time periods, he is a Persian Gulf 
War veteran within the meaning of the applicable statute and 
regulation.

The question remains, however, as to whether the record 
presents a sound medical basis for concluding that his 
claimed symptoms are manifestations of undiagnosed illness or 
qualifying chronic disability associated with his Persian 
Gulf War service.

The veteran's service medical records show that in a June 
1993 Southwest Asia Demobilization/Redeployment Medical 
Evaluation, the veteran reported not having fatigue. 

Post-service, during a January 2003 VA examination, regarding 
his symptoms of weakness and fatigue, the veteran reported 
that he felt tired all of the time but he was able to work. 
Regarding fevers, he claimed he occasionally had fever, but 
there was no documentation of the findings. Regarding his 
collapse, the veteran stated that his claim of collapse 
applied to his generalized weakness. After physical 
examination, the diagnosis was weakness, fatigue, fever and 
collapse claimed by veteran, but no clinical findings to 
document this complaint.

As noted in the January 2003 VA examination report, although 
the veteran complained of weakness, fatigue, fevers, and 
collapse, objective medical examination revealed no findings 
of these symptoms nor is he shown to have a current 
disability regarding these claimed symptoms. As indicated 
above, Congress has specifically limited entitlement to 
service connection for disease or injury incurred or 
aggravated in service to cases where such incidents have 
resulted in a disability. See 38 U.S.C.A. §§ 1110, 1131. 
Hence, where, as here, there is no competent medical evidence 
establishing that the veteran has the disabilities for which 
service connection is sought, there can be no valid claim for 
service connection for those disabilities. See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992). Hence, service connection for 
weakness, fatigue, fatigue, and collapse, to include as due 
to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117, must be denied.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for weakness, fatigue, fever, and 
collapse, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117, is denied.


REMAND

The claims file reflects that further RO action on the claims 
on appeal is warranted, even though such will, regrettably, 
further delay an appellate decision on the claims.

Regarding the veteran's claim for service connection for 
major depression, the veteran testified during his September 
2006 Board hearing that when he failed the Skill 
Qualification Test (SQT) in service, he became depressed 
because he was not able to reenlist. In addition, he stated 
that while he was in Kuwait, he spoke to the chaplain 
regarding psychological counseling and the chaplain 
determined that he should be returned to America. He stated 
that he first received treatment after service for his 
depression in 1995 when he was prescribed anti-depressive 
medication.

The service medical records show that in December 1986, the 
veteran was diagnosed with alcohol abuse and in June 1987 he 
completed rehabilitation that involved antabuse, group 
counseling, and alcoholics anonymous. There is no indication 
in the service medical records that the veteran received 
treatment for depression. The first diagnosis of depression 
is found in a January 2003 VA examination report that shows a 
diagnosis of major depression. 

Although the service medical records do not show any 
treatment for depression, as the veteran states that he 
received counseling from a chaplain while in Kuwait and he 
was released early from Kuwait based on the chaplain's 
recommendation, the Board finds that the veteran's service 
personnel records should be obtained from the National 
Personnel Records Center (NPRC) to determine if there is 
documentation of any counseling sessions that would show that 
the veteran was treated for depression while in service.

Regarding the veteran's claim for service connection for 
eczema, while in service, the veteran had several complaints, 
treatment, and diagnoses of skin conditions. In May 1984, the 
veteran complained of rash in the groin and under the knees. 
The diagnosis was rash of unknown etiology. In August 1984, 
he complained of rash in the groin and was diagnosed with 
tinea. In August 1985, he complained of rash on the upper 
chest area. The diagnosis was possible allergy versus 
possible tinea. An August 1985 record shows a diagnosis of 
pityriasis rosea. In November 1986, the veteran complained of 
multiple skin tags. The diagnoses were skin tags and eczema. 

In a March 1993 Somalia Redeployment Medical Screening 
record, it was noted that the veteran reported having rash in 
the groin while in Somalia. A June 1993 Southwest Asia 
Demobilization/Redeployment Medical Evaluation report shows 
that the veteran reported having a rash. Therefore, the 
record indicates that throughout service, the veteran 
complained of a skin condition.

Post-service, the first indication of a skin condition is 
shown in a July 2002 VA treatment record where it is noted 
that the veteran complained of blisters on his feet and 
hands. The diagnosis was eczema. A November 2002 VA treatment 
record shows that the veteran reported that in 1994, he began 
getting bumps on his hands that would not dissipate. The 
November 2002 diagnosis was bullae and warts. A September 
2003 VA treatment record shows a diagnosis of tinea. In a 
December 2002 statement, G.G., the veteran's spouse, stated 
that when the veteran came back from Saudi Arabia in May 
1992, he had bumps on his fingers and his feet and the 
presence of the  bumps varied with time. She stated that 
before the veteran went to Saudi Arabia, he did not have 
these problems and the problems only began when he returned.

The veteran asserts that the his skin condition began while 
he was in service and the symptomatology has continued to the 
present time. As the veteran is shown to have current 
diagnoses of eczema, bullae, warts, and tinea and his service 
medical records show that he had complaints, treatment, and 
diagnoses of a skin condition, to include eczema, while he 
was in service, the Board finds that a VA examination is 
necessary to determine whether the veteran has a current skin 
condition that is related to his service. Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion. Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). As such, without further 
clarification, the Board is without medical expertise to 
ascertain whether the veteran's claimed disability is related 
to his service.

Regarding the veteran's claim for service connection for 
joint pain, characterized by the RO as fibromyalgia, the 
veteran's service medical records show numerous complaints 
and treatment for joint pain and injuries. A June 1983 record 
shows the veteran complained of a sprain to the right ankle 
that he injured that month. The initial diagnosis was rule 
out fracture and the orthopedist specialist's diagnosis was 
severe sprain. An X-ray revealed no fracture seen. 

A May 1985 record shows the veteran complained of a left 
ankle injury while playing softball. The diagnosis was first 
degree sprain. An X-ray of the left ankle revealed soft 
tissue swelling over the lateral malleolus. A September 1990 
record shows another diagnosis of sprained left ankle, which 
began while the veteran was running during physical training. 
A July 1991 record shows the veteran complained of pain in 
left hand and right wrist for three weeks. The diagnosis was 
acute ligamentous sprain of the right wrist. A December 1991 
record again shows the veteran twisted his left ankle while 
playing basketball. The diagnosis was sprained ankle. A March 
1992 record shows the veteran complained of left ankle and 
left knee pain. An April 1992 record shows the veteran was on 
profile for his low right back. A July 1992 X-ray of the left 
ankle revealed multiple tiny calcified densities that lied 
inferior to the medial malleolus and between and overlied the 
space between the medial malleolus and the talus, probably 
representing old trauma. A March 1993 record shows the 
veteran complained of pain in the right elbow, low back, and 
left shoulder for two weeks. The diagnosis was questionable 
malaria pill side effect or pulled muscle. 

The June 1993 Southwest Asia Demobilization/Redeployment 
Medical Evaluation shows that the veteran reported that he 
had a broken ankle and hurt his back while in Southwest Asia. 
A July 1993 record shows a diagnosis of chronic ankle sprain.

Post-service, in a July 2002 VA treatment record, it is shown 
that the veteran complained of pain in his shoulders, elbows, 
knees, and ankles. The diagnosis was degenerative joint 
disease. In a January 2003 VA examination report, it is shown 
that the veteran reported that when he returned from Kuwait, 
he developed generalized joint pains. The diagnosis was joint 
pains in the shoulders, ankles, back, and knees, but no 
pathology found and no diagnosis made. A February 2003 VA 
treatment record shows the veteran complained of pain in both 
shoulders. The diagnosis was degenerative joint disease. A 
July 2005 non-VA medical record shows that the veteran 
complained of pain on the medial aspect of the left knee, 
probably meniscus, for approximately nine months. During his 
September 2006 Board hearing, the veteran testified that he 
went to sick call while in service to complain of joint pain. 
He stated that he broke his ankle several times, which 
occurred prior to when he went to Somalia, but his other 
joint problems occurred after he returned from Somalia. He 
also stated that he had swelling in the joints.

Although the January 2003 VA examination report shows no 
diagnosis pertaining to the veteran's complaints of joint 
pain, no X-ray was conducted during this examination. 
Further, the other medical evidence of record shows the 
veteran has a diagnosis of degenerative joint disease. 
However, the record is not clear as to which joints the 
diagnosis pertains. In addition, as the veteran is shown to 
have had complaints in service of joint pain, to specifically 
include his right ankle, left ankle, low back, knees, and 
shoulders, the Board finds that a VA examination is 
necessary, with review of the veteran's claims file, to 
determine whether the veteran has any current joint 
disabilities that are related to his complaints of joint pain 
and diagnoses related to his joint pain that were rendered in 
service.

As to arthritis, the law provides that a veteran who has 90 
days or more of service may be entitled to presumptive 
service connection of a chronic disease that becomes manifest 
to a degree of 10 percent or more within one year from 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. § 
3.307 (2003).  Arthritis (i.e., degenerative joint disease) 
is one of the chronic diseases for which such presumptive 
service connection may be granted.  38 C.F.R. § 3.309(a).

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  This does not 
mean that any manifestation of joint pain will permit service 
connection of arthritis first shown as a clear-cut entity at 
some later date.  38 C.F.R. § 3.303(b).  

The RO/AMC's attention is called to the provisions of 38 
C.F.R. § 3.307(c), (No presumptions may be invoked on the 
basis of advancement of the disease when first definitely 
diagnosed for the purpose of showing its existence to a 
degree of 10 percent within the applicable period.  This will 
not be interpreted as requiring that the disease be diagnosed 
in the presumptive period, but only that there be then shown 
by acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
the light of subsequent developments it may gain considerable 
significance.  Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree).  38 C.F.R. § 
3.307(c).

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records. The claims 
file currently includes outpatient treatment records from the 
VA Medical Center (VAMC) in Bonham, Texas, dated up to 
October 2003. Records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). Hence, the RO must obtain all outstanding 
pertinent medical records since October 2003, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2007) as 
regards requests for records from Federal facilities.

Accordingly, the remaining issues on appeal are REMANDED for 
the following action:



1. The RO should obtain from the Bonham 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's depression, skin disorder, 
and/or join pain, from October 2003 to the 
present. The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities. All records and/or responses 
received should be associated with the 
claims file.

2. The RO should obtain from the NPRC the 
veteran's service personnel records for 
his period of service from June 1977 to 
January 1994. In requesting these records, 
the RO must follow the current procedures 
set forth in 38 C.F.R. § 3.159 in 
requesting records from Federal 
facilities. All records and responses 
received should be associated with the 
claims file. If any records sought are not 
obtained, the RO should notify the veteran 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3. The RO should arrange for the veteran to 
undergo VA-contracted skin and orthopedic 
examinations by appropriate physicians at an 
appropriate medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the individual designated to 
examine the veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions. All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail. The physician(s) should set forth 
all examination findings, along with the 
rationale for any conclusions reached, in 
a printed (typewritten) report.

The physician(s) must review all pertinent 
records associated with the claims file, 
particularly the veteran's service medical 
records, the veteran's assertions 
regarding his post-service symptomatology, 
and any post-service treatment regarding 
the veteran's skin condition and his joint 
pain. Thereafter, as the veteran is 
claiming that his conditions are due to 
undiagnosed illness or other qualifying 
chronic disability, the physician should 
offer an opinion as to the following:

a) Are there any current diagnosed 
conditions related to 1) a skin condition 
or 2) joint pain, to include but not 
limited to, the veteran's ankles, knees, 
low back, and shoulders.

b) If there are currently diagnosed 
disabilities, the examiner is requested to 
express an opinion as to whether the 
currently diagnosed conditions are chronic 
in nature and whether the conditions are 
causally or etiologically related to any 
incident of the veteran's active service. 
Specifically, the examiner should opine as 
to whether the veteran's skin condition is 
related to his complaints of rash in 
service, and whether the veteran's joint 
disabilities (if diagnosed) are related to 
his complaints of joint pain in service.

c) If the skin condition and/or joint 
pains are not related to a diagnosed 
illness, the physician(s) should determine 
whether the veteran's skin condition 
and/or joint pains are manifestations of 
an undiagnosed illness or medically 
unexplained chronic multisymptom illness.

4. After completing the requested action, 
the RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


